Citation Nr: 1816085	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for breathing problems, to include as due to a qualifying chronic disability. 

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  

In April 2015, the Board issued a decision reopening previously denied claims and remanding these matters for development to include examination.  They were remanded again in September 2016 because the examinations had not been accomplished.  The requested medical records and examination were since obtained, the directives have been substantially complied with, and the matters again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A disability characterized by breathing problems was not manifest in service or within one year of discharge from active duty, is unrelated to service, and is not a manifestation of a qualifying chronic disability.

2.  OSA was not manifest in service and is not attributable to service.

3.  OSA is unrelated (caused or aggravated) to service connected disease or injury, to include PTSD.

CONCLUSIONS OF LAW

1.  A disability characterized by breathing problems was not incurred in or aggravated during service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  OSA was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  OSA is not proximately due to, the result of, or aggravated by service connected disease or injury to include PTSD.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that breathing problems and sleep apnea initially manifested after exposure to smoke, oil fires, and burn pits while on active duty in Kuwait and Iraq between 2003 and 2004.  Alternatively, he argues that these problems are linked to his PTSD or that the breathing problem constitutes a qualifying chronic disability.  

As an initial matter, the Board has considered the fact that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Nevertheless, as discussed below, the Veteran is currently diagnosed with a known clinical diagnosis of OSA, and uncontroverted competent evidence establishes that this is the only respiratory-related disease.  See December 2016 VA examination reports.  Therefore, breathing problems do not constitute qualifying chronic disability.  As such, the provisions of 38 U.S.C. § 1117 do not apply.  Also, as the uncontroverted current diagnosis is OSA, the Veteran does not have one of the certain chronic disabilities that are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  See 38 U.S.C. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  Service connection based on this presumption is also not warranted.  

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to, aggravated by or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).

OSA was initially diagnosed several years after service, not earlier than 2008.  The Veteran testified that he did not seek treatment for breathing or sleep issues because his unit frowned on seeking medical care.  Consistent with this assertion, there is no record of treatment for these issues in the service treatment records (STRs).  Significantly, he denied having had or currently having any respiratory symptoms, as well as frequent trouble sleeping, at his March 2004 examination for retirement.  In this regard, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Mild OSA was diagnosed via a February 2009 VA sleep study, with a September 2008 VA general medical examination also diagnosing OSA but no other respiratory problems.  Pulmonary function testing (PFT) has been normal despite the Veteran's April 2009 reported lack of stamina and shortness of breath on exertion.  A January 2010 sleep study confirmed mild OSA, the Veteran was given a CPAP machine and told to lose weight.  His symptoms were due lack of sleep as a result of sleep apnea.  

The Veteran underwent VA examination in December 2016 to determine the etiology of OSA and any other current breathing issues.  Gulf War, Respiratory and Sleep Apnea Disability Benefits Questionnaires (DBQs) reflect that the Veteran does not have an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  The only respiratory condition is sleep apnea.  The examiner stated that the Veteran's disability pattern is a disease with a clear and specific etiology and diagnosis and is less likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner stated that OSA or breathing problems were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran's STRs do not show any complaints of breathing difficulties or sleeping problems or feeling tired after sleeping.  

The examiner noted the following:

The important risk factors for OSA are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities, supine sleeping, large neck circumference, menopause, smoking, family history of sleep apnea, and a recessed chin or large overbite. The veteran's military service treatment records do not show any complaints of breathing difficulties or sleeping problems or feeling tired after sleeping. There is no peer-reviewed medical research literature to support sleep apnea is proximately due to or aggravated by PTSD or treatment of PTSD. Therefore, it is less likely than not that the sleep apnea is causally or etiologically related to the Veteran's service or proximately due to or aggravated by his service connected PTSD, to include medications taken for PTSD.

As to breathing problems, the preponderance of the evidence shows there is no current disability other than OSA nor is there undiagnosed illness.  Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for breathing problems is not warranted on any basis.  

As to OSA, considering the evidence of record directly applicable to this Veteran's case, the 2016 VA opinion is detailed and well supported by not only reference to the Veteran's record but also by neutral medical literature (in reference to the secondary claim).  It is also well-supported with a rationale.  Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the examiner reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Because it is informed by knowledge of the Veteran's health as evidenced in the report, is not inconsistent with the documented record, and cites to critical facts in the record, the Board finds the opinion to be credible and probative of the issue of nexus.  The Board finds the conclusion as to etiology to be sound as to the unique facts of this case.  It is uncontroverted by any other medical opinion evidence of record.  The Board accords it substantial probative as to the conclusion that OSA is not related to service.  

The opinion is also highly probative as to the claim that OSA is secondary or proximately due to service-connected PTSD.  The 2016 examiner's opinion is wholly against the theory, and again is credible, thorough, well-supported and uncontroverted by any other medical opinion evidence.  

Thus, the Board adopts the opinion of the 2016 examiner, which is against the claim on a direct and secondary basis.  In making this decision, the Board has fully considered the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, his opinion as to the etiology of his current OSA is outweighed by the medical evidence, particularly the 2016 VA opinion discussed above.  In this regard, the examiner considered the reported history in arriving at the opinion.  

Although the Veteran has established a current disability of OSA and an in-service injury, event or disease (Gulf War service) and service-connected PTSD, the preponderance of the evidence is against a finding that the Veteran's OSA is causally related to his service or is proximately due to PTSD.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

Finally, neither the Veteran (nor his representative) raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that were not addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Service connection for breathing problems, to include as due to a qualifying chronic disability, is denied. 

Service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


